Citation Nr: 9927367	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for metastatic squamous 
cell carcinoma of the base of the tongue, claimed as a result 
of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for squamous cell carcinoma of the base of the tongue as a 
result of exposure to herbicides


FINDINGS OF FACT

1. The veteran had active service in Vietnam during the 
Vietnam era.

2.  The veteran's squamous cell carcinoma of the base of the 
tongue is not a respiratory cancer.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's squamous cell 
carcinoma was not incurred in or aggravated by service, nor 
is it otherwise etiologically related to service.


CONCLUSION OF LAW

The veteran's squamous cell carcinoma of the base of the 
tongue was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  For certain chronic diseases, such 
as malignant tumors, service connection shall be granted if 
the diseased manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Agent Orange

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other achneform 
disease consistent with chlorachne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other achneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).   In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused his current disabilities, 
squamous cell carcinoma of the base of the tongue.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). 

Factual Background

The veteran's DD Form 214 reflects that he received the 
Vietnam Service Medal and the Vietnam Campaign Medal.

Service medical records are negative for any complaints or 
treatment related to a skin disorder or respiratory problems.  
Upon discharge, an examiner noted normal for the veteran's 
skin, mouth, and throat, and the veteran reported that he was 
in good health.

Private medical records reflect that in November 1997, the 
veteran noticed a mass on the right side of his neck.  A 
biopsy was performed in March 1998 and he was diagnosed with 
metastatic poorly differentiated squamous cell carcinoma in a 
lymph node.  He was seen by Dr. M.W. in April 1998.  Upon 
examination of the pharynx and larynx, Dr. M.W. found a large 
exophytic tumor involving the large portion of the base of 
the tongue.

In a treatment letter dated in April 1998, Dr. M.W. reported 
that the veteran's pertinent history included a vasectomy in 
1980 and a colonoscopy with biopsy of benign polyps in 1991.  
The physician reported that the veteran had quit smoking 18 
years before and had not used any other tobacco products.  
Family history was reportedly notable for his father having 
had prostate carcinoma and his maternal grandmother having 
had carcinoma of the abdomen, original site unknown. 

In May 1998, the veteran filed a claim of entitlement to 
service connection for cancer as a result of exposure to 
Agent Orange during service.

In a letter dated in May 1998, Dr. J.A., a medical 
oncologist, reported that the veteran was undergoing combined 
modality treatment with chemotherapy and radiation therapy 
for a diagnosis of squamous cell carcinoma head and neck 
cancer.  Dr. J.A. wrote that it was his understanding that 
the veteran was exposed to Agent Orange while he was a 
serviceman in Vietnam and that "Agent Orange is a 
carcinogenic and might be implicated in the development of 
some cancers, including those of the head and neck."

Additional private medical records reflect ongoing treatment 
for the veteran's squamous cell carcinoma.  In one such 
record, the physician noted that the veteran's wife was an 
outpatient chemotherapy nurse who was assisting in his care.

In June 1998, the RO submitted the veteran's claims folder to 
a Dr. R.R. so he could review the veteran's medical records 
and determine if his primary tumor involved the larynx or the 
trachea.  After reviewing the veteran's medical records, Dr. 
R.R. concluded that the primary site of the veteran's tumor 
was the base of his tongue and that the involvement of parts 
of the larynx was only by invasion from the primary site (the 
base of the tongue).  Dr. R.R. indicated that this the 
veteran's squamous cell carcinoma of the base of the tongue 
was not a primary tumor of the respiratory tract.

In July 1998, the RO denied entitlement to service connection 
for squamous cell carcinoma, claimed as secondary to 
herbicide exposure.  The RO found that the veteran's squamous 
cell carcinoma of the tongue was not a cancer of the 
respiratory tract and was thus not a disease associate with 
exposure to a herbicide agent.

In September 1998, the veteran submitted a Notice of 
Disagreement with this decision in which he contended that 
his squamous cell carcinoma of the base of the tongue was a 
cancer of the respiratory tract.  He cited to a report from 
the National Cancer Institute, Office of Cancer 
Communications in Bethesda, Maryland, which stated that 
"[t]he oropharynx is the middle part of the throat (also 
called the pharynx)."  The report further stated that 
"[a]ir and food pass through the pharynx on the way to the 
windpipe (trachea) or the esophagus...[t]he oropharynx includes 
the...base of the tongue."  The veteran also reported that he 
had been on disability leave from his job since May 1998 to 
receive extensive and debilitating radiation and chemotherapy 
treatments.  While this treatment ended in June 1998, the 
veteran reported that he has continued to suffer from 
localized pain, the inability to take food orally, and 
reduced ability to communicate.

In a September 1998 letter, a Dr. M.W. indicated that the 
veteran had squamous cell carcinoma of the base of the tongue 
metatastic to the right and left sides of the neck, and that 
the base of the tongue, in the oropharynx, is considered part 
of the upper respiratory tract.

Also in September 1998, Dr. C.J. submitted another letter in 
which he indicated that that anatomically the base of the 
tongue is indeed part of the respiratory tract.  He explained 
that airborne particles or material that are inhaled into the 
lung necessarily come into contact with the base of the 
tongue as is evident by the increased risk of base of the 
tongue cancer seen in smokers.

In October 1998, the veteran submitted an additional 
statement in which he again contended that squamous cell 
carcinoma of the base of the tongue is a respiratory cancer.  
The veteran cited to several nursing and medical texts for 
several propositions.  Several texts indicated that the 
respiratory system consisted of airways through the mouth, 
throat, and larynx.  These texts also indicated that the base 
of the tongue was part of the region known as the oropharynx.  
Additional texts indicated that squamous cell carcinoma was 
the most common form of cancer of the respiratory tract.  The 
veteran also submitted what appear to be photocopied pages 
from several medical treatises.  One such photocopied page 
includes a drawing of a human head that is labeled "Figure 
27-1 The upper respiratory tract".  Over twenty separate 
structures in the head are identified in this drawing, 
including the tongue.

In October 1998, the veteran wrote a letter to United States 
Representative Vic Fazio in which he stated that his wife was 
a registered nurse and that she found it absurd that VA would 
find that a cancer of the base of the tongue was not a cancer 
of the respiratory system.

In May 1999, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim.  See 38 C.F.R. 
§ 20.901(a) (1998).  Specifically, a physician was asked to 
review all of the evidence of record and determine whether 
the veteran's squamous cell carcinoma of the base of the 
tongue could be considered a respiratory cancer.  The 
physician was also asked to determine, notwithstanding his 
answer to the first question, whether it was as least as 
likely as not that the veteran's squamous cell carcinoma was 
related to exposure to Agent Orange during service.

In June 1999, in response to the Board's request, a Dr. R.C., 
Chief of Staff of the VA North Texas Health Care System, 
reviewed the veteran's claims folder.  Citing to medical 
authority, Dr. R.C. indicated that the tongue was generally 
considered to be a portion of the oropharynx and not the 
respiratory tract.  He indicated that the respiratory tract 
is the tubular and cavernous structure by which pulmonary 
ventilation and gas exchange between ambient air and blood 
are brought about.  Dr. R.C. explained that the oropharynx is 
considered part of a group of structures referred to as the 
aerodigestive tract, due to their shared alimentary and 
respiratory function.  Dr. R.C. further explained that the 
chief organs involved in the respiratory process were noted 
to be the nose, larynx, trachea, bronchi, and lungs.  Dr. R. 
C. concluded that although the veteran's squamous cell 
carcinoma of the base of the tongue occurred within the area 
of the aerodigestive tract, this site did not, by strict 
definition, fall within the respiratory tract.  

Regarding the Board's second inquiry, Dr. R.C. reported that 
evidence clearly links squamous cell carcinoma of the 
oropharynx to environmental exposures and that the strongest 
associations have been found to be with tobacco use and 
alcohol.  Additional associated environmental exposures found 
to be related to squamous cell carcinoma were found to be 
betel nut, nutritional deficiency (Plummer-Vision Syndrome), 
poor oral hygiene, trauma, dental irritation, and several 
other environmental causes.  Dr. R.C. reported that a review 
of the literature by his office revealed no evidence of a 
relationship between oropharyngeal or oral cavity cancers and 
Agent Orange or other herbicides.  He concluded that it was 
more likely than not that the veteran's cancer is related to 
previous tobacco and alcohol use and not to Agent Orange 
exposure.

Analysis

Preliminary Matter: Well groundedness

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.   38 U.S.C.A. § 
5107(a); see Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis);  (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and  (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

As an initial matter, the Board finds that the veteran has 
presented evidence that his claim is well-grounded, or 
plausible, under 38 U.S.C.A. § 5107(a).  Specifically, the 
veteran has submitted competent medical evidence of a current 
diagnosis of squamous cell carcinoma of the base of the 
tongue, and competent medical evidence of a nexus between his 
squamous cell carcinoma and exposure to Agent Orange during 
service.  Caluza, 7 Vet. App. at 503. 

Once a well grounded claim has been established, it is the 
Board's responsibility to weigh the evidence.  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Presumptive service connection due to Agent Orange exposure

The veteran essentially contends that his squamous cell 
carcinoma of the base of the tongue is a cancer of the 
respiratory tract for which presumptive service connection 
may be granted under 38 C.F.R. §§ 3.307 and 3.309.  In 
support of this contention, he has submitted several 
statements from physicians who expressed their belief that 
the tongue is part of the respiratory tract and that his 
squamous cell carcinoma is therefore a respiratory cancer.  
However, the Board notes that these opinions appear to be 
contradicted by the clear language of 38 C.F.R. § 3.309(e).  
Although this regulation does list respiratory cancers as one 
of the disabilities for which presumptive service connection 
may be granted due to Agent Orange exposure, the text of the 
regulation specifically defines respiratory cancers as 
cancers of the lung, bronchus, larynx, or trachea.  

Thus, the Board notes that there is a discrepancy between the 
findings of the veteran's own physicians and the list of 
respiratory cancers under 38 C.F.R. § 3.309(e).  In order to 
be entitled to the presumption of service connection for 
herbicide exposure, the veteran must have been diagnosed to 
have one of the conditions enumerated in 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168 (1999).  
In this case, cancer of the tongue is clearly not listed as a 
respiratory cancers under 38 C.F.R. § 3.309(e).  However, 
because the regulation in question does list respiratory 
cancers as a presumptive disease, and because the Board is 
not competent to make medical determinations such as whether 
the veteran's disability can be considered one of the 
specified respiratory cancers, the Board has reviewed the 
competent medical evidence of record to determine if the 
veteran's squamous cell carcinoma could indeed be considered 
a respiratory cancer as defined by 38 C.F.R. § 3.309(e).  See 
Colvin v. Derwinski, 1 Vet. App. 171, 177 (1991) (The Court 
held that VA adjudicators, as lay persons, do not have the 
professional training, knowledge or expertise to provide 
competent opinions themselves on issues such as medical 
diagnoses or medical causation).

After reviewing all of the evidence of record, the Board 
finds that the preponderance of the evidence demonstrates 
that the veteran's squamous cell carcinoma is not a 
respiratory cancer of the tongue as defined by 38 C.F.R. 
§ 3.309(e) and thus he is not entitlement to presumptive 
service connection under 3.307(a)(6).  Although the Board has 
considered the opinions of the veteran's own physicians, the 
Board finds the most probative evidence to be the June 1999 
opinion of Dr. R.C. who explained in detail that the 
veteran's carcinoma of the tongue does not fall within the 
what is considered to be the upper respiratory tract.  
Specifically, Dr.  R.C. indicated that the tongue is part of 
the oropharynx, which is one of a group of structures that 
are referred to as the aerodigestive tract, due to their 
shared alimentary and respiratory function.  Dr. R.C. 
explained that the chief organs considered to be part of the 
respiratory tract were the nose, larynx, trachea, bronchi, 
and lungs, and that the tongue, although part of the 
aerodigestive tract, is not included in the strict definition 
of the respiratory tract.  The Board finds that this 
conclusion of what constitutes the "strict definition" of 
the respiratory tract is consistent with the clear language 
of 38 C.F.R. § 3.309(e), which specifically defines 
respiratory cancers as cancers of the lung, bronchus, larynx, 
or trachea.

The Board places less weight on the opinion of Dr. C.J., who 
essentially stated that because airborne particles come into 
contact with the base of the tongue it is considered part of 
the respiratory tract, than on Dr. R.C.'s more thorough 
explanation of the processes and organs involved in the 
respiratory and aerodigestive tracts.   The Board also places 
less probative weight on the brief statement of Dr. M.W., who 
indicated that the tongue is part of the oropharynx, which is 
considered part of the respiratory tract.  The Board found 
that the conclusion of Dr. R.C. reconciled the statements of 
both of these physicians with the accepted medical definition 
of both the respiratory tract and aerodigestive tract, and 
was consistent with the definition of respiratory tract 
cancers in 38 C.F.R. § 3.309(e).  Dr. R.C.'s findings and the 
language of the regulation are also supported by the opinion 
of the June 1998 VA physician, Dr. R.R., who concluded that 
although the veteran's tumor involved parts of the veteran's 
larynx, which is part of the respiratory tract, the primary 
site of the tumor was the base of the tongue, which is not 
part of the respiratory tract. 

The Board recognizes that the veteran has cited to several 
medical treatises throughout his appeal and the Board has 
reviewed these citations thoroughly.  However, while these 
citations discuss the passage of air through the mouth, the 
throat, and the region known as the oropharynx, none of these 
citations provide any indication that the tongue is part of 
the respiratory tract.  The only indication in any of these 
treatises that the tongue is part of the respiratory tract is 
the photocopied picture referred to as "Figure 27-1 The 
upper respiratory tract".  However, due to the large number 
of structures in this picture that are also marked in this 
drawing and which are not discussed in the text of the 
treatise as being part of the respiratory tract, the Board 
places very little weight on the extrapolation from this 
picture that because the tongue is marked it is part of the 
respiratory tract.

Additionally, although the veteran himself appears to contend 
that because air passes over the base of the tongue, as is 
demonstrated by these texts, it is part of the respiratory 
tract, the Board notes that there is no evidence that the 
veteran possesses the requisite knowledge, skill, experience, 
training, or education to qualify as medical experts in order 
for such statements to be considered competent evidence.  See 
Grottveit, 5 Vet. App. at 91; see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board has considered the veteran's contention that his 
wife, a registered nurse, indicated that she felt it was 
"absurd" that the tongue could be found by VA to not be 
part of the respiratory tract.  Cf. Goss v. Brown, 9 Vet. 
App. 109, 113 (1996).  However, the veteran has provided no 
basis or rationale for his wife's conclusory opinion.  
Further, even if the veteran had elaborated on her alleged 
opinion, the Court has held that the connection between what 
a medical practitioner said and the layman's account of what 
the medical practitioner purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 74 (1995).


Thus, after reviewing the language of 38 C.F.R. § 3.309(e) in 
light of the competent medical evidence of record, the Board 
concludes that the preponderance of the evidence demonstrates 
that the veteran's squamous cell carcinoma of the tongue is a 
not a respiratory tract cancer as defined by 38 C.F.R. 
§ 3.309(e).  Thus, he is not entitled to presumptive service 
connection based on exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6). 

Direct and presumptive service connection

As noted above, when a veteran is found to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee, 34 F.3d at 1043-1044.  Thus, the Board 
will consider whether the veteran is entitled to service 
connection for squamous cell carcinoma under the regular 
criteria for service connection.  

The veteran essentially contends that his squamous cell 
carcinoma of the base of the tongue is related to exposure to 
Agent Orange during service.  The Board notes that most of 
the evidence of this case is not in dispute.  Service medical 
records are negative for any complaints or treatment of 
cancer or other related illness.  The veteran is currently 
diagnosed with squamous cell carcinoma of the base of the 
tongue, which was first manifested in 1997. 

After reviewing the evidence of record, the Board finds that 
the preponderance of the competent and probative evidence is 
against the veteran's claim.  Essentially, the only medical 
evidence of record demonstrating a relationship between the 
veteran's squamous cell carcinoma and service, in particular 
exposure to Agent Orange during service, is the May 1998 
statement of Dr. A.J. and a citation to a medical text that 
supports the general contention that exposure to certain 
chemicals can greatly increase a person's chance of 
developing cancer later in life.  Regarding the statement of 
Dr. A.J., the Board notes that this statement only asserts 
that Agent Orange is a carcinogenic, which may be implicated 
in the development of some cancers, including those of the 
head and neck.  However, the Board finds that both the cited 
medical text and the opinion of Dr. A.J. are essentially 
"generic" in that they fail to specifically address whether 
the veteran's squamous cell carcinoma of the base of the neck 
is related to exposure to Agent Orange during service.  
Therefore, the Board finds them to be of little probative 
value in determining the merits of this veteran's claim.  
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  Additionally, although several other medical 
opinions and texts have been submitted by the veteran in 
support of his claim, this evidence only relates to the 
question of whether his cancer is a respiratory cancer, and 
does not address the etiology of his disease.

The veteran himself has contended that there is a link 
between his cancer and exposure to Agent Orange during 
service.  However, as noted above, there is no evidence that 
the veteran possesses the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts in order for such statements to be considered 
competent or probative evidence.  Espiritu, 2 Vet. App. at 
492.

Thus, the only competent evidence of record that specifically 
addresses whether the veteran's squamous cell carcinoma is 
related to exposure to Agent Orange is the June 1999 opinion 
of Dr. R.R., who reviewed the veteran's medical history and 
found that the his squamous cell carcinoma of the base of the 
tongue was more likely related to the veteran's history of 
tobacco use and not to Agent Orange.  As the only medical 
opinion that specifically addresses the etiology of the 
veteran's disease, Board finds it to be more probative than 
the generic opinion submitted by Dr. J.A.  Therefore, the 
Board must conclude that the preponderance of the evidence is 
against finding that the veteran's squamous cell carcinoma is 
related to exposure to Agent Orange during service.

Additionally, the Board notes that it is not contended that 
the veteran's cancer manifested within one year of service, 
and the evidence of record does not indicate that the cancer 
first appeared until many years after service.  Thus, the one 
year presumption of service connection accorded to any type 
of malignant tumor is not applicable in this case.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record is against the 
veteran's claim.  Thus, entitlement to service connection for 
squamous cell carcinoma of the base of the tongue is denied.


ORDER

Entitlement to service connection for metastatic squamous 
cell carcinoma of the base of the tongue, claimed as a result 
of Agent Orange exposure, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

